Citation Nr: 9928679	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to July 1969.

This matter arises from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.

The Board notes that in July 1999, subsequent to 
certification of the appeal to the Board, and expiration of 
the ninety day period for submitting additional evidence 
(38 C.F.R. § 20.1304(a) (1998)), the veteran submitted a 
statement of disability from Marvin Gottlieb, M.D., who was 
treating the veteran for a dysthymic disorder.  The Board is 
not permitted to accept additional evidence after expiration 
of the ninety day period, except when the appellant 
demonstrates on motion that there was good cause for the 
delay.  38 C.F.R. § 20.1304(b).  However, in the instant 
case, such motion is unnecessary as the evidence submitted is 
essentially a duplicate of Dr. Gottlieb's December 1997 
statement and is of no additional relevance to the issue 
decided on appeal.  Accordingly, the Board does not accept 
the veteran's submission and will not cite to the proffered 
letter in the following decision.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
postoperative right knee injury with fusion, menisectomy, 
patellectomy, and postoperative tendon transplant with 
shortening of the right leg, 40 percent disabling; status 
post partial gastrectomy and partial colectomy with multiple 
chronic gastric ulcers and ulceration of the esophagus, 40 
percent disabling; lumbosacral strain, 20 percent disabling; 
varicose veins, right leg, non-compensable; incisional 
hernia, non-compensable; postoperative scar of the iliac 
crest from graft, non-compensable; and osteomyelitis, right 
leg, non-compensable.  

2.  The veteran has a high school diploma with two semesters 
of college education and one and one-half semesters of tool 
design.

3.  The veteran has multiple disabilities as a result of a 
motor vehicle accident in July 1988, including residuals of 
fractured right ribs, a fractured pelvis, a fractured right 
femur, a fractured right tibia, a fractured left hip with 
arthrodesis, and a fractured left patella.

4.  The veteran's service-connected disabilities meet the 
schedular rating threshold for total compensation, but his 
disabilities do not render him unable to perform any form of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total compensation rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disabilities 
preclude employment is sufficient to render the total 
compensation rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are as follows: 
A postoperative right knee injury with fusion, menisectomy, 
patellectomy, and postoperative tendon transplant with 
shortening of the right leg, 40 percent disabling; status 
post partial gastrectomy and partial colectomy with multiple 
chronic gastric ulcers and ulceration of the esophagus, 40 
percent disabling; lumbosacral strain, 20 percent disabling; 
varicose veins, right leg, non-compensable; incisional 
hernia, non-compensable; postoperative scar of the iliac 
crest from graft, non-compensable; osteomyelitis, right leg, 
non-compensable.  His combined disability rating is 70 
percent, with two disabilities at 40 percent each.  
Therefore, the veteran clearly meets the schedular threshold 
requirement for a total disability evaluation pursuant to 
38 C.F.R. § 4.16(a).  

However, while it is clear that the schedular requirements of 
38 C.F.R. § 4.16(a) for assignment of a total rating for 
compensation have been satisfied, this is not dispositive of 
the question of whether this veteran is unable to secure or 
follow a substantially gainful occupation in any work 
setting.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran asserts that he is prevented from working because 
of his right leg and lower back problems, as well as a nerve 
condition which has caused a chronic bone condition and 
subsequent "broken bones" all as a result of his service-
connected injury.  After a review of the extensive medical 
records, the veteran's testimony, and the various VA 
examination reports, in accord with the regulatory criteria 
of 38 C.F.R. §§ 3.341 and 4.16(a), the Board has concluded 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities render him 
unemployable.   

The extensive medical records, both VA and private, reflect 
the veteran's ongoing medical problems, particularly 
complaints of low back pain, left hip pain and chronic 
osteomyelitis, stemming from his service-connected right knee 
injury and subsequent fusion.  The veteran's medical records 
show multiple surgeries on his service-connected right knee 
and development of osteomyelitis at the surgical site in July 
1982, and again in August 1983.  In September 1984 the 
veteran's right knee fusion was completed by a private 
physician resulting in no further motion of his right knee.  

A February 1984 statement from the veteran's employer 
indicated that the veteran's low back, right leg and left hip 
pain prevented him from performing his job adequately, and 
that he was no longer employable at that company.  However, 
December 1984 records from the Social Security Administration 
(SSA) show that the veteran was determined to be disabled 
effective March 1984 due to psychological impairment 
("nerves"), and that he retired from his employment on 
medical disability effective January 1985.  The SSA records 
reflect that consideration was given to the veteran's 
service-connected disabilities, but that his right leg and 
low back conditions were "not so severe as to prevent [him] 
from doing all types of work."  

The evidence of record also shows that the veteran sustained 
significant non-service connected injury in a 1988 motor 
vehicle accident in the form of a fractured left foot, 
fractured left knee, fractured left hip and pelvis, and 
fractured right tibia and femur.  He underwent a left hip 
arthrodesis in 1989.  He sustained injury to his left 
shoulder and arm in a fall in 1990.  The fall resulted in a 
fractured left humerus, which required open reduction.  He 
was reportedly involved in two more motor vehicle accidents 
in 1991.  

A VA examination of February 1996 showed that the veteran's 
right knee was solidly fused in 10 degrees of flexion without 
further problem.  The veteran was noted to ambulate with a 
cane, with resort to crutches when his back or right leg 
caused increased pain.  An X-ray of the right knee showed no 
change since 1994, with the fusion intact.  An examination of 
the veteran's lumbosacral spine revealed pain and tenderness 
to palpation with forward flexion of 80 degrees, neutral 
extension and bending and rotation to 10 degrees on both the 
right and left sides.  The veteran had difficulty raising to 
his toes and heels.  An X-ray of the lumbosacral spine showed 
minimal scoliosis with generalized osteoporosis.  The 
diagnoses were reported as residual postoperative fusion, 
right knee, and lumbosacral strain.  

In August 1997, a private physician submitted a statement 
offering his opinion that the veteran was permanently 
disabled due to his multiple medical problems.  He stated 
that the veteran retired from his job in 1984 due to 
osteomyelitis of the right lower leg, injury to the back, and 
inability to function due to nervousness and irritability.  
There was no etiology noted for the veteran's osteoporosis.

The veteran appeared for an RO hearing in December 1997 and 
submitted a statement from another private physician, Dr. 
Gottlieb, which noted that the veteran suffered from a 
dysthymic disorder on top of his physical disabilities which 
resulted in the veteran being totally disabled.  The 
physician stated that the veteran did not drink or use street 
drugs.  However, he failed to mention that the veteran had an 
ongoing addiction to prescription medicine.  

During his December 1997 hearing, the veteran testified that 
he was receiving SSA disability benefits because of his 
service-connected disabilities.  He reported that he 
continued to suffer from swelling in his legs and that his 
right leg would crack open and drain.  He stated that he was 
in pain up to his right thigh and noted that he had a pin in 
his right thigh after he suffered a fracture in a fall in 
1992.  His right leg swelled daily and weather changes caused 
significantly more pain.  He stated that he had difficulty 
climbing stairs and could only go one step at a time.  He 
mainly used a cane to ambulate but sometimes used a walker 
for long distances.  He could not walk more than a block and 
a half without his walker.  He reported that his low back 
also hurt him all the time and he often had difficulty 
getting out of bed.  He had a device to help him put on his 
shoe and stocking on the right leg since he could not bend 
his right knee.  He testified that he could do his own 
shopping and driving but had neighborhood children help him 
with carrying bags.  

The veteran testified that he had no real dietary 
restrictions because of the partial gastrectomy.  He did all 
his own shopping and cooking.  He reported that he had been 
evaluated two months earlier and told that the ulcers were 
all healed.  He had no current complaints or problems.  He 
further testified that he had no treatment or problems with 
varicose veins in several years.  

With regard to his nervous condition, the veteran testified 
that it began when he could no longer bend his right knee 
after the fusion.  He stated that he saw Dr. Gottlieb six to 
seven months earlier because of his difficulty with nerves.  

The veteran testified that he had two semesters of college 
and one and one-half semesters of tool design.  He had been 
involved in vocational rehabilitation with the VA before he 
had been forced to retire.  He stated that he had held four 
jobs since his separation from service.  He worked at Sears, 
was a bartender, and was in security, in addition to his 
twenty-one years at DeVilbiss Company.  He reported that he 
did all manner of jobs there, from maintenance to assembly 
line.  He said that he was terminated due to his service-
connected leg and back disabilities and had lost four to five 
and one-half years due to surgeries and medical illness.

The veteran offered no testimony with regard to the remaining 
service-connected conditions, specifically the incisional 
hernia and the residuals of the grafting.  He testified that 
he was under treatment for osteoporosis, and that the 
physicians could not explain why he had the condition.  He 
noted that perhaps it was because of his eating habits.  In 
that regard, the extensive medical records reflect diagnoses 
of malnutrition at various times, including the most recent 
VA examination report of February 1998.  

The veteran was afforded further VA examination in February 
1998.  He complained of some chronic aching pain and 
tenderness in his right leg.  The orthopedic examiner noted 
that the right leg was shortened and the veteran wore a lift.  
His right knee was fused in a neutral position and X-rays 
showed no change.  An X-ray of the right ankle was negative 
with no evidence of arthritis.  The veteran reported 
soreness, stiffness, and aching pain in his lumbosacral 
spine.  He stated that he had difficulty getting in and out 
of the car because of his back pain.  The range of motion 
study of the lumbar spine demonstrated forward flexion to 90 
degrees and extension, bending, and rotation to 20 degrees, 
and he was able to raise onto his heels and toes.  An X-ray 
of the lumbosacral spine showed minimal scoliosis to the 
right without evidence of arthritis.  The diagnoses were 
reported as residual postoperative injury right knee with 
patellectomy, tendon transfer, knee fusion, with shortening 
and chronic osteomyelitis; and lumbosacral strain.  The 
examiner noted the veteran's reported history of chronic 
osteomyelitis in the right leg, and indicated that there was 
some redness and slight edema without evidence of drainage or 
active infection.  

Further general examination of the veteran revealed a left 
iliac crest scar that was erythematous but not tender or 
painful.  A portion of the scar was noted to be attached to 
the underlying structure.  Examination of the veteran's 
peripheral vascular system showed no varicosities of the 
right leg or thigh.  There was some swelling of the right leg 
with slight pitting but no hyperpigmentation and no stasis 
ulcer.  There was no evidence of any varicose veins.  The 
veteran offered no complaints regarding the incisional hernia 
and resected bowel.  He also noted that he continued 
treatment for reflux disease but was told that his stomach 
ulcers were healed after his last evaluation about two months 
ago.  He had no complaints of pain, heartburn, or vomiting 
and had no difficulty with swallowing.  The examiner noted 
that the veteran lived by himself and did all his self care 
independently.  He did have difficulty walking but could 
ambulate independently without any aids up to ten feet, and 
he could walk up to one-half a block.  The examiner reported 
the following pertinent diagnoses: Varicose veins, not 
evident on this examination; scar, left iliac crest with a 
bony prominence of the crest and erythema and scab formation; 
status post bowel obstruction with resection of the bowel 
with no complaints of residuals; status post gastrectomy with 
no symptoms consistent with Dumping Syndrome; history of 
healed gastric and esophageal ulcers noted on 
esophogastroduodenoscopy (EGD), two and one-half months ago; 
gastroesophageal reflux disease; vertigo; no evidence of 
incisional hernia; hypertension; and weight loss, more likely 
due to multiple medical problems; infiltrate, lateral middle 
third of right lower lung field, cause unknown; anemia, and 
other abnormal laboratory results, likely due to 
malnutrition.  

While the Board acknowledges and accepts that the veteran's 
multiple disabilities, in the aggregate, render him 
unemployable, the medical evidence does not show that his 
service connected disabilities alone prevent him from 
obtaining and retaining substantial gainful employment.  His 
right knee, while ankylosed, is in a neutral position and is 
stable.  He has some limitation of motion of his lumbar 
spine, but is not prevented from bending or sitting.  His 
gastric ulcers are healed and by his own testimony, he has no 
current residuals from the partial gastrectomy and colectomy.  
He clearly has a history of osteomyelitis but there is no 
evidence that it is currently active.  The VA examiner noted 
that the bone in the area of the recurrent osteomyelitis was 
healed.  

Moreover, notwithstanding the statements from two private 
physicians that the veteran is permanently disabled, there is 
no evidence to show that total disability is attributable 
only to service-connected conditions.  Each physician 
included the veteran's multiple non-service connected 
disabilities.  In particular, the December 1997 statement 
from Dr. Gottlieb notes that the veteran's dysthymic disorder 
added to his physical impairments, result in total 
disability.  The August 1997 statement from a family 
practitioner simply reiterates the veteran's current 
diagnoses, including residuals of the severe injuries from 
the motor vehicle accident in 1988, and notes his opinion 
that the veteran should be on permanent disability.  There is 
no indication of his treatment of the veteran, nor any 
elaboration as to the specific disabilities.

With regard to the February 1984 statement of termination 
from the veteran's employer, the Board notes that it is not a 
medical opinion of the veteran's general employability but an 
acknowledgment that he was unable to perform assembly line 
work.  Moreover, the Board finds that the December 1984 SSA 
determination that the veteran's right knee and lower back 
problems did not preclude all types of employment to be more 
probative than the employer's statement.  The SSA disability 
determination was issued after review of the veteran's 
medical history in conjunction with a current medical 
evaluation.  See Boggs v. West, 11 Vet. App. 334, 340; Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  

Finally, the Board notes that the veteran has had the benefit 
of some college education and specific training in tool 
design.  He also testified that he has performed in a variety 
of jobs including bartending and security, and in a various 
capacities during his twenty-one years at DeVilbiss.  

Accordingly, in light of the foregoing, the Board finds that 
the preponderance of the evidence is against assignment of a 
total disability rating based on individual unemployability.  
In reaching this determination, the Board considered the 
evidence supporting the veteran's claim, but did not find it 
in relative equipoise as the weight of the evidence was 
against his claim.  Thus, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   




ORDER

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability is denied.  



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

